Citation Nr: 0700355	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spastic 
torticollis.

2.  Entitlement to an extraschedular initial evaluation in 
excess of 30 percent for residuals of a cold injury of the 
right lower extremity, the maximum schedular evaluation for 
an extremity, to include a claim for a separate compensable 
evaluation for separately-diagnosed residuals.  

3.  Entitlement to an extraschedular initial evaluation in 
excess of 30 percent for residuals of a cold injury of the 
left lower extremity, the maximum schedular evaluation for an 
extremity, to include a claim for a separate compensable 
evaluation for separately-diagnosed residuals.  

4.  Entitlement to an increased initial evaluation in excess 
of 10 percent for residuals of a cold injury of the right 
upper extremity.

5.  Entitlement to an increased initial evaluation in excess 
of 10 percent for residuals of a cold injury of the left 
upper extremity.

6.  Entitlement to an increased (compensable) evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1953 to October 
1956.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 2001 and November 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas, which 
granted initial separate compensable evaluations for right 
upper extremity, left upper extremity, right lower extremity, 
and left lower extremity cold residuals to replace the 
unitary 10 percent evaluation previously assigned for all 
cold residuals of all extremities.  The Board Remanded the 
appeal in January 2006.

Following the January 2006 Remand, the veteran's claim for a 
total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) was granted by a rating 
decision issued in July 2006.  The veteran has not disagreed 
with or appealed any aspect of that grant of TDIU.  That 
issue is not on appeal.

The Board finds that the issues on appeal are more accurately 
described as stated on the title page of this decision, 
noting that a 30 percent evaluation is the maximum schedular 
evaluation available for a cold injury of a single extremity.

The claims of entitlement to an extraschedular evaluation in 
excess of the 30 percent initial evaluations assigned for 
residuals of a cold injury of the right and left lower 
extremities, to include a claim for a separate compensable 
evaluation for separately-diagnosed residuals not encompassed 
in the schedular rating, and the claims for increased initial 
evaluations in excess of 10 percent for residuals of cold 
injuries of the right and left upper extremities, and the 
claim for an evaluation in excess of 10 percent for hearing 
loss disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The sole VA examination report of record which addresses the 
etiology of spastic torticollis links that disorder to the 
veteran's well-documented in-service head injury.


CONCLUSION OF LAW

The criteria for service connection for spastic torticollis 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The decision below is favorable to the veteran on this issue, 
so no further discussion of the VCAA as to the claim for 
service connection is required.

1.  Claim for service connection for spastic torticollis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Facts and analysis

In this case, the veteran sought service connection for 
spastic torticollis in August 1987, approximately 20 years 
following his service discharge.  The veteran contended that 
he had a neck tremor as the result of an injury and 
concussion he incurred in service when he fell off of a half 
track.  The service medical records reflect that the veteran 
was hospitalized in September 1954 after a fall from a 
railway vehicle the veteran described as a half track.  The 
clinical records state that there was a short period of 
unconsciousness.  The veteran sustained a fracture of the 
wrist and a small chip fracture of the styloid process of the 
ulna, and one suture was required for closure of a laceration 
of the scalp.  Although the examiner who conducted the 
veteran's initial VA examination in September 1958 noted that 
the veteran's head was shaking, the veteran had not sought 
service connection for a neck disorder or a tremor, and no 
diagnosis was assigned.

In June 1987 and August 1987, three statements from former 
fellow service members, PR, HMcD, and BGF, indicated that 
they have noted that the veteran had jerking of his neck or 
difficulty turning his neck while in service.  In a letter 
issued to the veteran in September 1987, the RO asked the 
veteran to clarify whether he was seeking nonservice-
connected pension or whether he was seeking service 
connection and, if he was seeking service connection, to 
specify the disorder for which he was seeking service 
connection.  

VA examination was conducted in November 1987.  The veteran 
stated that he had a tremor of the neck and neck pain, and 
that these problems had been previously treated by VA in 
1957, proximate to the veteran's service discharge.  The 
examiner stated that the veteran was seeking service 
connection for torticollis.  The examiner discussed the 
history provided by the veteran, which appears essentially 
consistent with the evidence of record.  The examiner 
concluded that the veteran had post-traumatic spastic 
torticollis.  The examiner also noted degenerative arthritis 
of the cervical spine.  This VA examination report is wholly 
favorable to the veteran's claim for service connection for 
torticollis.

Following that VA examination, the veteran was hospitalized 
in February 1988 to April 1988.  The summary of that 
hospitalization notes that the veteran had a tremor of the 
head and neck, etiology undetermined.  The discharge summary 
notes that the veteran was to be referred for neurological 
work-up.  However, no records of outpatient neurologic 
evaluation are associated with the claim file.

By a rating decision dated in April 1988, the RO awarded 
nonservice-connected pension.  The RO listed post-traumatic 
spastic torticollis among the disorders for which service 
connection was not in effect.  The veteran was notified, by a 
letter issued in June 1988, of the monthly rate of his 
"disability pension award," but the letter included no 
notation of any determination as to a claim for service 
connection.  The record discloses no other correspondence 
following the April 1988 rating decision which addressed a 
claim for service connection.

In September 2000, the veteran sought an increased evaluation 
for his service-connected "neck condition[,] defective 
hearing[,] and residuals of frostbite."  The veteran was 
notified, in April 2001, that a claim for service connection 
for a neck disorder had been denied in October 1958 and had 
not been reopened.  By a rating decision issued in November 
2001, the RO determined that new and material evidence had 
not been submitted to reopen the claim for post-traumatic 
spastic torticollis, claimed as a neck disorder.  The Board 
notes, however, that the veteran, in his July 1958 claim, 
sought service connection for a "[t]hroat condition," and 
the October 1958 rating decision noted that the veteran was 
treated in service for tonsillitis and pharyngitis.  The 
rating decision lists "throat condition (claimed)" as not 
service incurred or aggravated, and the October 1958 letter 
to the veteran advised him that it found that a throat 
condition was not incurred in or aggravated in service.  The 
Board finds that the disorder addressed in the October 1958 
rating decision was not torticollis, and the denial of 
service connection for a "throat condition" was not a 
denial of service connection for torticollis.

VA clinical records dated from September 2002 to September 
2003 disclose that the veteran has degenerative joint disease 
of the cervical spine and severe kyphosis of the cervical 
spine, causing tension headaches.  The veteran's cervical 
pain and headaches were treated with narcotics (Tylenol #3, 
which includes codeine). 

In its January 2006 Remand, the Board directed the RO to 
address the claim of entitlement to service connection for 
spastic torticollis on the merits.  The RO stated, in the 
August 2006 supplemental statement of the case (SSOC) which 
addressed the claim for service connection for spastic 
torticollis on the merits, that since the veteran's August 
1956 separation examination stated that the veteran's head 
and neck were normal, and since the discharge summary of the 
February 1988 to April 1988 VA hospitalization states that 
the etiology of the veteran's head and neck tremor is 
unknown, the medical evidence failed to establish that the 
veteran's spastic torticollis was related to his service.  
The discussion of the evidence did not address the November 
1987 VA examination report, but that report is relevant to 
the claim at issue, since the 1987 claim for service 
connection was not adjudicated.

However, the report of VA examination is wholly favorable to 
the veteran's claim.  The lack of specific nexus to the 
veteran's service in the incomplete VA clinical records in 
February 1988 to April 1988 does not decrease the probative 
weight of the November 1987 examination report.  The 
preponderance of the evidence favors the claim.  The claim 
must be granted.


ORDER

The appeal for service connection for spastic torticollis is 
granted.


REMAND

The Board notes that the veteran disagreed with the 30 
percent initial evaluations assigned for right and left lower 
extremity cold residuals.  Since those are the maximum 
schedular evaluations available under Diagnostic Code 7122 
for a cold injury of an extremity, the veteran, in essence, 
seeks an extraschedular evaluation, and has identified 
evidence which he believes is relevant to that determination.  
The Board directed that the identified clinical evidence be 
obtained.  The record before the Board does not reflect that 
these identified records were requested.  

Even though the veteran indicated he had no additional 
evidence to submit, he had the right to expect that the 
evidence he had previously identified and which was discussed 
in the Remand would be obtained.  The supplemental statement 
of the case (SSOC) issued in August 2006 does not indicate 
that the evidence has been sought, nor is there any 
indication in the record that the evidence discussed in the 
Board's January 2006 Remand has been sought.  The cold injury 
evaluation claims must be Remanded.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order).

The veteran's representative contends that the June 2001 VA 
audiologic examination is no longer contemporaneous.  The 
Board agrees.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, after verifying with the 
veteran that the addresses previously provided 
remain accurate, and after obtaining 
authorization from the veteran, request 
private medical records pertaining to 
treatment the veteran received in June 2003 
for frostbite of his feet from Clarence E. 
Ransom, M.D., 3130 East Race Avenue, Suite 
100, Searcy, Arkansas 72143 and from White 
County Medical Center, 3214 East Race Avenue, 
Searcy, Arkansas 72143-4847.

2.  The veteran should be afforded the 
opportunity to submit or identify any records 
of clinical treatment of cold injury residuals 
since 2003.

3.  The veteran's VA clinical records from 
September 2003 to the present MUST be 
associated with the claims file.

4.  The veteran should be afforded VA 
examination(s) as necessary to ascertain the 
current severity of cold injury residuals of 
all four extremities.  After conducting 
examination of the veteran and after receiving 
the report of any necessary diagnostic 
examination, the examiner should describe all 
cold injury residuals present, including 
orthopedic, neurological, circulatory, and any 
other residuals.  Color photographs should be 
taken.  The examiner should provide a written 
summary of the relevant medical evidence 
reviewed, and a rationale for all opinions 
expressed.


5.  The veteran should be afforded VA 
audiologic examination.

6.  When the development requested has been 
completed, the evidence should be reviewed to 
ascertain that all evidence identified by the 
veteran has been sought and that the veteran 
has been notified if any evidence has not been 
obtained.  Each examination report should be 
reviewed to assure that the report is complete 
and includes all information necessary to 
adjudicate the claim.  After assuring that all 
necessary development, including any 
development raised by the additional evidence, 
has been conducted, the claims should be 
readjudicated, including analysis under 
38 C.F.R. § 3.321(b).  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished a SSOC and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


